Exhibit PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2009 Summary of Cash Compensation for Directors of Peoples Bancorp Inc. Members of the Board of Directors (the “Board”) of Peoples Bancorp Inc. (“Peoples”), other than Mark F. Bradley, receive a quarterly cash fee of $1,500 for their services.In addition, directors, other than Mark F. Bradley, receive compensation of $1,250 for each meeting of the Board of Directors attended. Directors are also compensated for each committee meeting they attend.Upon review of Peer Group data for “per meeting fees” and compensation per director, on July 21, 2009, the Committee recommended the committee fees remain unchanged, which were approved by the Board:(i) fees paid to members of the Executive Committee and the Governance and Nominating Committee are $300 for each committee meeting attended; and (ii) the fees paid to members of the Compensation Committee, the Audit Committee, and the Risk Committee are $600 for each committee meeting attended. On April 23, 2009, the Board reviewed the fees paid to the Chairman of the Board as well as Chairman of the respective committees.The Board approved a $2,500 quarterly fee to be paid to Peoples’ Chairman of the Board.Additionally, the Board increased the quarterly fee paid to the Chairman of the Compensation Committee from $750 to $1,250.Other quarterly fees paid to committee chairmen remain unchanged.In addition to per meeting fees, the Chairman of the Audit Committee and the
